Z^l   CJZ-.   ..   .   --.-




.   eTt-r
      "."r   y




/I*




                     yS



                 ,      out,

/B.
                 y=y/!>y>t'0,>' S*atsrS~




'e^^ CC) /S y?yZ^£fZ~>(fcr'
^_




     /7
       V




*\ V




                               Heritage Pto • 410 S. Main, Suite 214 ♦ San Antonio. TX 78204
                                        Phone(210)335-0701 • Fax(210)335-0707




           September 30,2008




           Fourth Court Of Appeals
           Cadena-Reeves Justice Center
           300 Dolorosa, Suite 3200



           RE:   Jose Alberto Gutierrez v. State
                 Court of Appeals No. 04-08-00655-CR
                 Trial Court Case No. 2008-CR-1186

           To The Honorable Court of Appeals:

           Relevant Facts




           followed the State's recommendation and sentenced Mr ?"                  ^
           years in the Texas Department of Criminal Jusf.ce-lnstitut.onal D.v.s.on (See
            attached Judgment and plea agreement).

           On August 26, 2008, Appellant filed a Pro Se Notice of Appeal in Cause No.
            20C8-CR-1186. The notice did not contain the judge's certification of his nght to
            appeal.

            On August 28, 2008, Judge Macrae appointed the B                      p^
            Defender's Office to represent Mr. Gutierrez on appeal (order
            was received by the Public Defender's Office on August 28, 2008).
Page Two

Conclusion                     '/9St^ji/Jbj'   '**l—




  hief Appellate Public Defender




cc:    Judge Sharon Macrae
       290S District Court
       Cadena-Reeves Justice Center                                       cf****?
       300 Dolorosa
       San Antonio, Texas 78205

       District Attorney's Office - Appeals Sectioi
       Alan Battaglia, Chief

       Mr. Jose Alberto Gutierrez
       SID # 0534734
       BC Adult Detention Center
        200 N. Comal
        San Antonio, Texas 78207
                        Date:03-23-2009                Time:1613          Term:DCCH        oper:31748

                    ***** Bexar county criminal justice information System *****
                                                  -    Event Log Display      -                     _




$    001 -


                   1 i no/ri oAonnT^rt nKPEilTOANT. NUM
                                                                                                           A1BA    30684"
                                                                                                           A1BA    30684
                                                                                                           NATU 30684
                                                                                                           NATU 30684
                                                                                                              09551
                                                                                                           DAAF
                                                                                                11272007 DAAF 09551
                                      TwrnicE. da •
                                                                                                12172007 DCCH 33222
                                      MOTION FOR APPOINTMENT OF ATTORNEY
                                                                                                   12242007 SYS  SYS
                                                        14T7 ngiim Tupftag mniMg 1 04212008

^ A QA£-                    04182008   DEFT RQST FOR ST'SNTC OF INTENT
                                                                                 04212008
                                                                                 04212008
                                                                                                            DCH3 16155
                                                                                                             DCH3 16155
\\S 048                     04182008   MOTION IN LIMINI    PRIOR CONVICTIONS
                                                                                 04212008                    KF90 19186
                                                                                                    05062008 DCH3 16155      A


                                                                                                    05062008 DCH3 16155
                            04212008
                                       ATTORNEY APPOINTEDV0954P0123                            *
                    4302                                                                            04292008 KF90 19186
                            04292008
                                       DEFT REQ/DEMAND COPY RECORDINGS ORAL                    1
                    4100                                                                            04292008 KF90 19186
                            04292008   STATEMNTS ATTRIBUTABLE TO DEFT                          1
                    4100                                                                            04292008 KF90 19186
                                        MTN DISC EXCULPATORY&MITIGATING EVID                   1
                                                                                                                     19186


                     5
                                                                                                    04292008 KF90
                                        DEFT REQ/DEMAND WRITTEN NTC EVID PROSE1                                      19186
                                                                                                    04292008 KF90
                                        CUTION INTENDS OFFER PUNISHMENT PHASE 1


                                                                   ,fJ-


               C Ac-
               2:9+
                                                                             04292008   KF90   19186
     058       4100   04292008 OF THE TRIAL                            1                       19186
                                                                             04292008   KF90
     059       4100   04292008 DEFT REQ/DEMAND WRITTEN NTC EVID PROSEl
                                                                       1     04292008 KF90 19186
     060       4100 04292008 CUTION INTENDS OFFER PURSUANT TO RULE
                                                                             04292008 KF90 19186
fb 061         4100 04292008 404
                                                                             06092008 DCCH 33597
P    062       4105 06092008 MOTION IN LIMINI  ENHANCEMENT COUNTS
                                                                             06092008 DCCH 33597
>    063       4100 06092008 MT TO QUASH INDICTMENT PRO SE
                                                                             05162008 DCSK 32211
     064       2012 07112008 TRIAL DATE RESET
                                                                             05162008 DCSK 32211
         065   0104 07112008 AWTG TRIAL
                                                                             07102008 DCH3
         066   4100 07112008 ST'S NTC OF INTENT
                                                                             08052008 KF90 19186
               0165 07112008 TO BE DISMISSED
                                                                             08062008 DCH3 16155'.
,/068          0604 08062008 DSMD-DEF CONV OTHR
                                                                             08222008 DCH3 16155'
               4306 08062008 DISMISSAL          V0966P1275
% 069                                                                        08062008 DCH3 16155/
M 070           0199 08062008 CASE CLOSED
                                                                             08062008 DY72 30589
                                                                             08062008 A1B3 19295
         072   0210 08062008 CASE DISMISSED                 CWHTDTme
                                                                             08272008 DCMF 33224
         073
               4100 08262008 MT TO OBTAIN TRANSAND DES OF EXHIBITS
                                                                             08272008 DCMF 33224
         074   4100 08262008 DC LETTER TO COURT
                                                                             09182008 DCH3 16155
         075   4103 09182008 DC FILE TO ARCHIVE
                                                                             09192008 A1B1 31794
         076   1110 09192008 RELEASED FROM JAIL             „„„-, „««-. i    09192008 NATU 11804
    1\   077
               6402 09192008 offender record sent to VINE12707100011
                                                                             02072009 KBC7  BCIS
         078   0197 02072009 *** JN CLOSED ***                          *■
                              ***** End Of List *****
             Before me the undersigned authority, on this day appeared Edward F. Shaughnessy, III,
     who after being duly sworn avers and attests to the following:


\                name is Edward F. Shaughnessy, SBN No. 1813450Cyl am licensed by the Texas
     Supreme Court to practice law in the State of Texas, and have been licensed continuously since
     October of 1981. In the spring of 2008 I was appointed to represent an individual by the name
     of Jose Gutierrez who was charged by way of an indictment with .the offense of Driving While        «
     Intoxicated, third offense. Therindictment also alleged that Gutierrez had been on two prior        Vj
     occasions been convicted of the felony offense of Driving While Intoxicated, Cnnspqupntly,          ^
     fiiitiprrp? was facing thp possibility of a life sentencp as a habitual offender (chronic drunk     ^v

A           During the course of my conversations with my client it became very clear to me that he      ^
     was in a statp nf Hpnial as to thp pvidenc.p that the State of Texas was capable of presenting if   V
     the case were to go to trial. He also was in a statp of denial as to thp Ipgal cnnspqupncpsof thp   M ,
     allpgations in thp indictmpnt. I was eventually able to obtain an offer from the first-chair
     prosecutor in thp 7QDth Dktrict Court thajjrxpxchange for thp applicant's plpa of guilfy, he
    woHh^-reeommend a spntpnrp nf-pigfoH«-)-yparsftn confinement in thp Tpxas Dppartmpnt vS^r/i/A^e /J/6&~
    Criminal iusticp Institutional Division. I hat nffpr was/fpjP^tpyhy thp applicant, against
          e, and was subsequently withdrawn by the DistriaSKorney's Office.
            The case ultirristely was rpspt for purposes of a trial. The applicant was then set to be
    tried when the Statp marlp a sprnnd offpr     On thp day of trial thp Statp nf Tpvas nffprpH th\\K
                                                                 " wherein the applicant could ■
    forrnmmunity supprvision and the Statp roulri sppk a sentence of twenty years. The plea was
    entered and the/ctppl'rarit applipri for community supervising with a PS I hparing srhpdnlpd. A
    pre-sentence report was created and a sentencing hearing was conducted. The applicant's
    application for community siipprvjsjnn was dpnipd and he was ^pntpncpH tq twpnty (70) vpars
    hy ludgp Sharon MacRap in rnmpliancp with thp plpa hargain agrppmpnt.
                                                                                                          \
           At no time during my representation of the applicant did I advise him that the plea
    bargain was for six months of "drug treatment". The applicant was fully admonished by me as
    to the terms of the initial offer of 8 years. He was also fully admonished of the terms and
    consequences of the plea bargain that was ultimately accepted. Any claim that I advised him
SUBJECT: State briefly the problem on which you desire assistance.




                   ^




Name:                                                                No:                Unit:

Livin^Quarters:                                                      Work Assignment:


DISPOSITION: (Inmate will not write in this space)



  ^*£~s ^>*-**y *****



*W0 (Rev. 11-90)
h
X ?

      T

iv



  {

          i1)
          Q
          vi


          u
          S
          ID